DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 5, 2021.
Claims 14-20 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 23 shows reference number 232. This reference number is not in the written description. 
Figure 24 shows reference number 124. This reference number is not in the written description. 
Figure 27 shows reference number 22. However, Specification Paragraph 0065 identifies suction cup with reference number 222. 
Figure 36 shows reference number 24 and not the reference number 324 identified in Paragraph 0071. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “138” has been used to designate both external threads and an insert in Paragraph 0072.  
Figure 36 includes reference number 24. This is contrary to the written description which identifies element 324 in Paragraph 0071. 
Specification Paragraphs 0073-0074 recites reference number 336. This reference number is not shown in the drawings. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 16 recites that the inner surface of the suction cup includes a stop for limiting the rotational motion of the container. A stop is not specifically identified in the written description as belonging to the suction cup. Specification Paragraph 0061 only identifies stops (106) as part of a retainer (30). 
Claim 17 identifies the platform has a third position releasing the suction cup from the platform and the container. This is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 includes capital letters in identifying “The container”, “The platform” and “The suction cup”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 14 identifies the platform (24, 86, 224, 324) as including a ring and a shaft. A shaft (34, 136) may be seen in the embodiment of Figure 4 in cross section and in the third embodiment of Figure 34 as part of a suction cup. However, it is unclear what may constitute a “ring” as claimed or a shaft as part of the platform. 
Specification Paragraph 0052 identifies the platform 24 includes an outer ring 40. However, this ring (40) is not adapted to receive the suction cup. Rather the outer ring 40 is adapted to receive the base 20. 
Specification Paragraph 0059 identifies a platform 86 configured to conform to the suction cup (22) but does not include a shaft. 
Specification Paragraph 0065 identifies the platform (224) of the second embodiment as including an outer wall (122) for receiving a fixture (120). It does not appear that this outer wall receives the suction cup (222) itself. 
Specification Paragraph 0074 identifies platform 324. However, this platform does not include shaft 136. Rather, the platform includes an integral hub 142 that is threadably connected to the shaft 136.  This embodiment also does not disclose a ring. Rather, Specification Paragraph 0074 identifies an outer wall 140 adapted to cooperate with a suction cup 334 and a hold down wall 340 that abuts the inner surface (338 – reference number not in drawings) of the suction cup 334 as shown in Figure 36. Alternatively, the integral hub (142) may comprise a ring or a shaft. 
It is unclear if the outer wall 140 or the inner hold down wall 340 may comprise the claimed ring as part of the platform. 
In short, in no shown embodiment does any platform comprise a ring and a shaft. A shaft with reference number 34 or 136 is exclusively shown to be part of a suction cup. Furthermore, no platform explicitly identifies a ring, much less a ring that is adapted to receive a suction cup. 
Claim 14 also identifies a second shaft as part of the suction cup and is fixed to a region. This region is unidentified and is not shown whether the region is part of the suction cup or the platform. 
Claim 16 identifies a stop for limiting the rotational motion of the container. This stop is not clearly identified in the Specification. It is unclear what may comprise such a stop as part of the suction cup. While side fitting 150 (Paragraph 0077) may interact with hold down wall (340) as serve as a stop, this relationship is not discussed at all in the Specification. 
Claim 17 recites that the platform has a third position releasing the suction cup from the platform and the container. The only recitation of a third position is in Specification Paragraph 0006. There is no mention anywhere else identifying a platform’s third position or how such a third position relates to a first or second position. Therefore, any matters relating to this third position are non-enabled. 
All dependent claims are rejected as dependent on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, a platform including a ring and a shaft as recited in Claim 14 is not enabled nor properly identified. This renders the claim indefinite. For the purposes of examination, it will be assumed that Claim 14 refers to the embodiment of Figures 33-41 wherein platform 324 includes a threaded internal hub 142 as a ‘platform shaft’ and outer wall 140 comprises a ring. 
Claim 14 identifies TWO shafts. A platform including a ring and a shaft and a suction cup comprising a shaft. As discussed above, this is indefinite, as no platform described in the Specification includes a shaft. Furthermore, this is also indefinite as it is unclear which shaft is referred to. For example, claim 14 recites “… the shaft having threads and adapted to interact with the shaft translating rotational motion of the container to vertical motion of the shaft…” (emphasis added)
Claims 15, 16, and 19 recite “the shaft”. This is indefinite, as it is unclear which of the two shafts of Claim 14 is being identified. 
Claim 20 recites “wherein the shaft and shaft have complimentary threads.” This is indefinite. It is suggested to use terms as identified in the Specification, such as the platform’s integral hub 142 with inner threads 144 that are complimentary to external threads 138 of suction cup shaft 136. 
Claim 16 identifies a stop for limiting the rotational motion of the container. As discussed above, a suction cup including a stop is not identified in the written 
Regarding Claim 17, the claim identifies the platform has a third position releasing the suction cup from the platform and the container. As discussed above, no third position is identified anywhere as part of the platform. This renders the third position as indefinite. For the purposes of examination, it will be assumed that any possible part of the platform, or any possible other position than open or closed as recited in Claim 14 as vertical positions of the suction cup may serve as a third position. This may include the suction cup being removed from the platform or container.
Claim 18 is rejected as dependent on a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobi (US 2839260) in view of Lee (US 9494184).
Regarding Claim 14, Jacobi discloses a no slip vessel comprising a container (12), a platform (22), and a suction cup (42). Jacobi also discloses the container has an open end and a closed end with the open end defining a containment zone. The platform is adjacent to the closed end and opposite the containment zone, the platform having an outer wall (22) and a threaded internal hub (26). The outer wall contains the suction cup and the threaded internal hub has threads (30). The suction cup (42) is adapted to fit within the outer wall and has a shaft (34) with threads (38). 
While Jacobi discloses the threads of the suction cup shaft mate with the threads of the internal hub, Jacobi does not disclose the threads translate rotational motion of the container to vertical motion of the shaft, establishing an open position where the suction cup is unsealed with respect to a support surface and a closed position where the suction cup is sealed to a support surface. 
Lee discloses a similar suction cup (10) with a threaded shaft  (11) wherein the threads translate rotational motion of a cap (20) to vertical motion of the shaft, 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suction cup and container of Jacobi with the rotational movement mechanism seen in Lee in order to improve the suction force and endurance (Col. 3 Lines 1-6). 
Regarding Claim 15, both Jacobi and Lee disclose the suction cup has an outer surface for contact with the support surface and an inner surface contacting the shaft. 
Regarding Claim 16, Lee discloses the suction cup has an outer surface for contact with the support surface and an inner surface contacting the shaft, the inner surface further comprising a stop (at 12) which contacts the container.
Regarding Claim 17, Jacobi discloses the suction cup may be removed from the platform and container. 
Regarding Claim 18, Jacobi discloses the platform is fixed to the container. 
Regarding Claim 19, Jacobi discloses the shaft is fixed to the suction cup. 
Regarding Claim 20, both Jacobi and Lee disclose the shaft and the internally threaded hub have complimentary threads. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736